EXHIBIT 10.2(f)


AMENDMENT NO. 1
TO THE
CENTURYTEL, INC.
2005 DIRECTORS STOCK PLAN


WHEREAS, CenturyTel, Inc. (the “Company”) maintains the CenturyTel, Inc. 2005
Directors Stock Plan (the “Plan”);


WHEREAS, pursuant to Section 11.10 of the Plan, the Plan may be amended by the
Board of Directors of the Company (the “Board”) at any time; and


WHEREAS, the Board has determined that it is in the best interests of the
Company to amend the Plan as set forth below.


NOW, THEREFORE, the Plan is hereby amended as follows:


1.        Section 11.12(b) of the Plan is hereby amended and restated, in its
entirety, as follows:


(b)  Upon a Change of Control, all outstanding Incentives granted pursuant to
this Plan shall automatically become fully vested and exercisable, all
restrictions or limitations on any Incentives shall automatically lapse and,
unless otherwise provided in the Incentive Agreement, all performance criteria
and other conditions relating to the payment of Incentives shall be deemed to be
achieved at the target level without the necessity of action by any person.


2.        Except as herein expressly amended, the Plan shall continue in full
force and effect.


                IN WITNESS WHEREOF, the Company has executed this amendment on
this 24th day of October, 2008.
 
 

 
CENTURYTEL, INC.
     
By:/s/  R. Stewart Ewing, Jr.         
 
     R. Stewart Ewing, Jr.
 
     Executive Vice President and
 
     Chief Financial Officer